Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Each of new claims 14-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. (Original) Claims 1, 3-5, and 7-10, drawn to an energy control device, classified in A61B 8/4494.
II. (New) Claims 14-17, drawn to an energy control method, classified in A61B 8/56.

Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method includes repeatedly comparing the resonance frequency of the vibration system and a first threshold, repeatedly comparing the integrated value and a second threshold, reading the first threshold and the second threshold from a storage medium, different first and second thresholds for each model of the ultrasonic treatment, the identification information to indicate a model, and for the energy control device to store the first and second thresholds corresponding to the model. Therefore, Invention I can be used to practice another and materially different method, such as one that does not include repeated comparisons or modeling. Additionally, Invention II can be executed with another and materially different apparatus, such as one that does not include an integrated circuit configured to calculate an .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 14-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant’s remarks on Page 7 with respect to the objection of the claims have been fully considered. The objection of Claims 1, 7, and 8 is withdrawn in view of the amendment.
Applicant’s remarks on Page 7 with respect to the indefiniteness rejection have been fully considered. The rejections specific to Claims 2, 3, and 5 under 35 U.S.C. §112(b) are withdrawn in view of the amendment. However, Claim 1 is unclear as to whether the “notifying” function is part of the alternatives or is actually required by the claims apart from the alternatives “stop or reduce,” and applicant has not clarified the intention in the remarks. If applicant intends that the notifying must be performed apart from the alternatives, the following amendment is suggested for the final line: “wherein the at least one integrated circuit is further configured to notify...” If applicant intends that the “stop or reduce” is one alternative and “notifying” is the second alternative, applicant should include some designations to that effect, such as “(a) causing the energy source to stop or reduce... and (b) notifying that the integrated value has reached the second threshold.”
Applicant’s remarks with respect to the prior art rejection in view of Schulte et al. have been fully considered but are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Schulte remains applicable to the invention as claimed. 

However, Schulte discloses the generator (500), as shown in Figures 10 and 11, includes integrated circuits (508 and 510) via the tissue impedance model (502). The generator determines whether a difference in the baseline frequency, which is a resonant frequency, interpreted as the first threshold, and the local resonant frequency, which is interpreted as the acquired resonance frequency, of the blade (79) exceeds a baseline deviation threshold parameter, interpreted as the second threshold, as in [0409], where the difference value from the integrated circuit is interpreted as the integrated value of a difference. When the circuit recognizes the local resonant frequency differs from the baseline frequency, interpreted as the acquired resonance frequency being lower than a first threshold, a Condition Set can be met, which in turn will trigger a Response Set, as in [0406]. When the frequency delta, or difference value, has reached the baseline deviation threshold parameter, interpreted as a second threshold, a complete “Condition Set,” which is a standard of the frequency parameters or thresholds, is met, which will also trigger a corresponding Response Set, which incorporates control over the power and activation of the device, as in [0409], which is disclosed as initiating a response of the device, including reducing output of power from the generator (50) to the end effector, interpreted as the energy source, to the transducer (50), as in [0496], and provides feedback indicating the truth of the Condition Set, interpreted as notifying that the integrated value has reached the second threshold, as in [0492]. Additionally, Schulte discloses feedback when the generator (50) determines if a frequency slope 
	Furthermore, the rejection of Claims 3-5 and 7-9 in view of Schulte is maintained as appropriate. 
	Applicant’s remarks with respect to the prior art rejection over Schulte in view of Shelton have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection by amendment. Shelton remains applicable to the invention as claimed. Applicant does not provide any specifics of the secondary teachings and relies only on the supposed deficiencies of Schulte, which have been addressed.

Claim Rejections - 35 USC § 112(b)
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "perform at least one of ... stop or reduce ... and notifying... " creates indefiniteness due to the scope of the claim being indeterminate. It is unclear what limitations are intended to be alternatives within the claim. It must be clearly indicated whether "stop or reduce" is an alternative to "notifying" or whether "stop" is an alternative to "reduce" and "notifying" is required 
Regarding Claim 11, “a resonance frequency” renders the claim indefinite. It is unclear whether applicant intends for “a resonance frequency” of Claim 11 to be the same resonance frequency as previously claimed in Claim 1. If applicant intends for the resonance frequencies of Claims 1 and 11 to be different, applicant must clearly establish as such. If not, applicant must establish that the resonance frequencies are the same by phrasing the resonance frequency of Claim 11 as “the resonance frequency.” 
Regarding Claim 13, “a second threshold” in the last two lines renders the claim indefinite. It is unclear whether applicant intends for “a second threshold” of Claim 13 to be the same second threshold as previously claimed in Claim 1 and recalled in lines 1-2 of Claim 13. If applicant intends for the second thresholds of Claims 1 and 13 to be different, applicant must clearly establish as such. If not, applicant must establish that the second thresholds are the same by phrasing the second threshold of Claim 13 as “the second threshold.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte et. al. (US 20130296908).
0) of a vibration system, including the ultrasonic transducer (50), as in [0194]. A first ultrasonic frequency of Schulte may be set in order to initially cut the tissue, which is output by the generator (30), as in [0194] and [0211]. Schulte’s generator (30) is programmed to output a set first drive frequency (f1) to the transducer for a set first period of time (T1), thus acquiring a resonance frequency (f0) of the vibration system of the device, as in [0194]. The integrated circuit (508 and 510), as disclosed by Schulte, calculates an integrated value of a difference between the resonance frequency and a predetermined frequency after the acquired resonance frequency has become a first 0), as in [0194]. 
 In addition, Schulte discloses at least one integrated circuit configured to perform at least one of causing the energy source to stop or reduce an output of the power to the ultrasonic transducer, as in [0323] and [0324], and seen in Figures 20 (1210). In Figure 20, at step 1210, the device triggers a response, which includes stopping or reducing the power, when it reaches a certain condition. The frequency of the blade will drop, indicating there was a reduction of power to the transducer (50) as in [0324]. The “Condition Set,” as in [0302], of Schulte is interpreted as to include the threshold of the frequency. When this “Condition Set” is met, it triggers a “Response Set,” as in [0303], which Schulte discloses initiates a response of the device, including a response of stopping or reducing the output of power from the generator (50), which is interpreted as the energy source, to the transducer (50).  
 Lastly, Schulte also discloses at least one integrated circuit configured to notify that the integrated value has reached the second threshold when the integrated value has reached a second threshold, as in [0494], in which feedback serves as a notification. As disclosed by Schulte, the generator 
Regarding Claim 2, Schulte discloses an energy control device wherein the integrated circuit is configured to calculate an integrated value of a difference between the resonance frequency and the first threshold as the integrated value, as in [0469]. The device of Schulte can include inputs such as the area under the curve, or integrated value, of input variables such as voltage, current, and/or impedance of the transducer over a predetermined period of time. From the curve thus formed from the inputs of Schulte, the system can calculate the integral of the curve, therefore demonstrating calculating the integrated value of the resonance frequency and the first threshold as an integrated value on the curve.
Regarding Claim 3, Schulte discloses an energy control device wherein the integrated circuit is configured to use a frequency corresponding to a temperature at which an object to be treated is cut as the first threshold.  Schulte discloses in [0298] that the frequency of the blade resonant system of the ultrasonic instrument is dependent on temperature. In [0352], Schulte discloses test resonant frequency of 55,100 Hz, which corresponds with a nominal room temperature of the blade. The test resonant frequency of 55,100 Hz is intended to be the first threshold of the device, as in [0351] and [0352]. Schulte discloses that “as ultrasonic energy is applied to the blade, it begins to heat, causing the illustrated (Figure 55) decline in resonant frequency for each cut,” as in [0410]. Thus, the temperature of the blade increases, the frequency of the blade decreases, so a higher temperature of the blade corresponds with a lower frequency, but the initial cut is when the blade is at room temperature, which, as in [0351], establishes an initial frequency of the device. The generator is disclosed by Schulte to track this resonance frequency that changes as the blade heats, as in [0298]. Moreover, the frequency 
Regarding Claim 4, Schulte discloses an energy control device further comprising an input device that receives instruction from a user. Schulte’s device comprises a generator with an input device located on the front panel, as in [0164]. The input device of Schulte generates signals for programming the operation of the generator, as in [0164]. Schulte’s input device further comprises a suitable user interface, which, in operation, allows a user to program or otherwise control the operation of the generator, as in [0182]. Additionally, Schulte discloses an input device wherein the integrated circuit is configured to adjust at least one of the first threshold and the second threshold based on an input to the input device, Schulte discloses that the frequency threshold of the device is predetermined, as in [0365]. Predetermined, according to Schulte, is understood to be “fixed and/or programmed by the user,” as in [0180]. The user can fix or program the frequency via the input device (406), as in [0164] and [0182]. 
Regarding Claim 5, Schulte discloses an energy control device further comprising an input device that receives instruction from a user, as in Schulte device comprises a generator with an input device located on the front panel, as in [0182]. The input device of Schulte generates signals for programming the operation of the generator, as in [0182]. Schulte’s input device further comprises a suitable user interface, which, in operation, allows a user to program or otherwise control the operation of the generator, as in [0182]. Additionally, Schulte discloses an input device wherein the integrated circuit is configured to switch a type of operation when the integrated value has reached the second threshold based on an input to the input device, as in [0263] and [0409]. Schulte discloses that the frequency threshold of the device is predetermined, as in [0365]. Predetermined, according to Schulte, is understood to be “fixed and/or programmed by the user,” as in [0180]. The generator of Schulte can determine whether the difference between the baseline frequency and the local resonant frequency of 
Regarding Claim 6, Schulte discloses an energy control device wherein the predetermined frequency is the first threshold. Schulte discloses that the frequency threshold of the device is predetermined, as in [0365]. Predetermined, according to Schulte, is understood to be “fixed and/or programmed by the user,” as in [0180]. Thus, if the first threshold is desired to be the predetermined frequency, it can be established so by the user. This threshold is then compared to the resonant frequency, as noted in [0324]. 
Regarding Claim 7, Schulte discloses a tissue treatment system, as in [0466], that comprises an energy control device, as cited with respect to claim 1, and an ultrasonic transducer (50) configured to be supplied with power from the energy control device, as in [0164]-[0165]. Schulte’s device operates when the generator signal is applied to the transducer, which causes a longitudinal vibration of its elements. The generator of Schulte is configured to produce a particular voltage, current, and/or frequency output signal to power the ultrasonic transducer and blade. Additionally, Schulte discloses an ultrasonic treatment instrument, as in [0164] and seen in Figures 1-3 (19, 100). 
Regarding Claim 8, Schulte discloses a treatment system wherein the end effector comprises a first grasping piece (79) configured such that ultrasonic vibration is transmitted and a second grasping 
Regarding Claim 9, Schulte discloses a treatment system wherein the ultrasonic treatment instrument comprises a memory in which the first threshold and the second threshold are stored. Schulte discloses that the frequency threshold parameter value of the system may be stored in an electrically erasable programmable ROM (EEPROM), as in [0324]. It is also disclosed that the current set point, resonant frequency, and other variable values of Schulte’s device may be stored in an EEPROM associated with the hand piece of the device, as in [0487]. Furthermore, Schulte discloses an integrated circuit that is configured to read the first threshold and the second threshold from the memory and use the read first and second thresholds when the ultrasonic treatment instrument is connected to the energy control device. Schulte’s device utilizes an EEPROM that stores frequency slope thresholds, which establish first and second thresholds, then the thresholds from the memory can elicit a “Response Set” which can affect the operation of the instrument, as in [0323].
Regarding Claim 12, Schulte discloses the utilization of an exponentially weighted moving average (EWMA) of a frequency sample, interpreted as a moving average value of the resonance .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Shelton (US 20170202595).
Regarding Claim 10, Schulte discloses all features of the invention as substantially claimed but is not specific to the treatment system wherein ultrasonic treatment instrument comprises a first memory in which identification is stored, the energy control device comprises a second memory in which a correspondence between the identification information, which is interpreted to be the frequencies stored in the memory of the device disclosed by Shelton, and the first threshold and a correspondence between the identification information and the second threshold are stored, and the integrated circuit configured to read the identification information from the first memory and to read the first threshold and the second threshold stored in the second memory corresponding to the identification information and use the read first and second thresholds when the ultrasonic treatment instrument is connected to the energy control device. Shelton’s device (334) utilizes a processor (302) which determines a frequency of a waveguide movement and communicates that frequency to the processor, as in [0161] and shown in Figure 15. The processor (493) stores this frequency value in the memory (497), even .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Sanai et al. (US 20180280073).
Regarding Claim 11, Schulte discloses all features of the invention as disclosed, but is not specific to the first threshold being a resonance frequency corresponding to a temperature of 200oC at which a tissue is divided. However, Sanai discloses a treatment device (11) that utilizes ultrasonic vibration to cut a living tissue, as in [0036]. When a surgeon starts treatment and the treatment device (11) is used, the oC,” as in [0047], interpreted with the understanding that the device of Sanai can have a temperature of 200oC for dividing tissue. The resonance frequency of the probe (16) is also noted, therefore correlating a resonance frequency to a temperature, as in [0047]. Furthermore, Sanai discloses the probe has a minimum value for the resonance frequency, as in [0047], interpreted as the first threshold being a resonance frequency corresponding to a temperature. It would have been obvious to combine the teachings of Schulte with the resonance frequency of Sanai because when the resonance frequency corresponds to a temperature at which the user intends to cut the tissue at, it ensures the device will carry out the action as planned, thus increasing accuracy of the procedure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Akagane (US 20140288465).
 Regarding Claim 13, Schulte discloses a reduction of output by the generator (50) via a “Response Set,” as in [0303], which Schulte discloses initiates a response of the generator (50), including a response of stopping or reducing the output of power from the generator (50), which is interpreted as the energy source, to the transducer (50), interpreted as the output being reduced when a Condition Set is met, which establishes a set of conditions that electrical signals are monitored against in real time, such as when specific conditional values exceed or fall below thresholds. However, Schulte does not disclose second threshold comprising two second thresholds. Yet, Akagane discloses an ultrasound surgery system (1) that utilizes a first parameter (α) and a second parameter (β), interpreted as the two second thresholds, as parameters for determining resonant frequency-drive current, interpreted as the second threshold, as in [0088]. It would have been obvious to combine the teachings of Schulte with the two second thresholds of Akagane because the parameters create ease of use when the transducers and handpieces vary, as taught by Akagane in [0089] and [0090].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793